Exhibit 10.3

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is made and entered into as of
September 23, 2016, by and between Carey Baetz (the “Executive”) and Seventy
Seven Energy Inc., a Delaware corporation (the “Company”).

WHEREAS, the Executive is currently employed by the Company; and

WHEREAS, the Executive desires to continue to be employed by the Company and the
Company desires to continue to employ the Executive, all on the terms and
conditions set forth herein; and

NOW, THEREFORE, in consideration of the mutual covenants, promises and
obligations set forth herein, the parties agree as follows:

1.    Term. The Executive’s employment with the Company pursuant to the terms of
this Agreement shall be effective as of September 23, 2016 (the “Effective
Date”), and shall continue until the third anniversary of the Effective Date,
unless the Executive’s employment is terminated earlier pursuant to Section 5 of
this Agreement. If the Executive’s employment is not terminated, or no notice of
termination of the Executive’s employment has been provided, pursuant to Section
5 of this Agreement prior to the third anniversary of the Effective Date or each
annual anniversary thereafter, this Agreement and the Executive’s employment
shall be deemed to be automatically extended, upon the same terms and
conditions, for successive periods of one year. The period during which the
Executive is employed by the Company hereunder is hereinafter referred to as the
“Employment Term.”

2.    Position and Duties.

2.1    Position. During the Employment Term, the Executive shall serve as the
Chief Financial Officer and Treasurer of the Company, reporting to the CEO of
the Company. In such position, the Executive shall have such duties, authority
and responsibility as shall be determined from time to time by the CEO of the
Company, which duties, authority and responsibility are consistent with the
Executive’s position. The Executive shall, if requested, also serve as a member
of the Company’s Board of Directors (the “Board”) or as an officer or director
of any affiliate of the Company and shall provide services to affiliates of the
Company consistent with his position and duties, in each case for no additional
compensation.

2.2    Duties. During the Executive’s employment with the Company, the Executive
shall devote substantially all of his business time and attention to the
performance of the Executive’s duties hereunder and will not engage in any other
business, profession or occupation for compensation or otherwise which would
conflict or interfere with the performance of such services either directly or
indirectly without the prior written consent of the Board. Notwithstanding the
foregoing, the Executive will be permitted to (a) with the prior written consent
of the Board (which consent will not be unreasonably withheld, conditioned or
delayed), act or serve as a director, trustee, committee member or principal of
any type of business, civic or charitable organization, and (b) purchase or own
less than five percent (5%) of the publicly traded securities of any publicly
traded entity; provided, that, such ownership represents a passive investment
and that the Executive is not a controlling person of, or a member of a group
that controls, such entity; provided further, that, the activities described in
clauses (a) and (b) do not materially interfere with the performance of the
Executive’s duties and responsibilities to the Company as provided hereunder,
including, but not limited to, the obligations set forth in this Section 2, or
otherwise violate the provisions of this Agreement.



--------------------------------------------------------------------------------

3.    Place of Performance. The principal place of the Executive’s employment
shall be the Company’s principal executive office currently located in Oklahoma
City, Oklahoma; provided, that, the Executive may be required to travel on
routine Company business during the Employment Term.

4.    Compensation.

4.1.    Base Salary. Beginning as of the Effective Date, the Company shall pay
the Executive an annual rate of base salary of $451,300 in periodic installments
in accordance with the Company’s customary payroll practices, but no less
frequently than monthly. Each calendar year during the Employment Term, the
Company will review Executive’s performance and determine whether to increase
the Executive’s annual base salary. The Executive’s annual base salary, as in
effect from time to time, is hereinafter referred to as “Base Salary.”

4.2.    Annual Bonus. The Executive shall have the opportunity to earn an annual
bonus (the “Annual Bonus”) pursuant to the terms of the Company’s bonus plan(s)
available to similarly-situated executives of the Company. The timing of any
Annual Bonus payment will be in accordance with the terms of such plan and
applicable law. In order to be eligible to earn an Annual Bonus, the Executive
must be employed by the Company on the last day of the applicable bonus year.
For the avoidance of doubt, the foregoing shall not apply to the quarterly
bonuses paid pursuant to the 2016 Performance Incentive Compensation Plan
(“PICP”).

4.3.    Long-Term Incentives. The Executive shall be eligible to receive annual
equity awards or other long-term incentives, if any, on such terms and
conditions and in such amounts as determined in the sole discretion of the
Compensation Committee of the Board.

4.4.    Fringe Benefits and Perquisites. During the Employment Term, the
Executive shall be entitled to fringe benefits and perquisites consistent with
the practices of the Company for similarly-situated executives.

4.5.    Employee Benefits. During the Employment Term, the Executive shall be
entitled to participate in all employee benefit plans, practices and programs
maintained by the Company or an affiliate, as in effect from time to time
(collectively, “Employee Benefit Plans”), on terms and conditions which are
substantially comparable to those applicable to similarly-situated executives of
the Company, in all cases to the extent consistent with applicable law and the
terms of the applicable Employee Benefit Plans. The Company reserves the right
to amend or cancel any Employee Benefit Plan at any time in its sole discretion,
subject to the terms of such Employee Benefit Plan and applicable law.

4.6.    Vacation; Paid Time-off. During the Employment Term, the Executive shall
be entitled to 30 paid vacation days per calendar year (prorated for partial
years) in accordance with the Company’s vacation policies, as in effect from
time to time. The Executive shall receive other paid time-off in accordance with
the Company’s policies for similarly-situated executives of the Company as such
policies may exist from time to time.

4.7.    Business Expenses. The Executive shall be entitled to reimbursement for
all reasonable and necessary out-of-pocket business, entertainment and travel
expenses incurred by the Executive in connection with the performance of the
Executive’s duties hereunder in accordance with the Company’s expense
reimbursement policies and procedures and the terms and conditions of this
Agreement.

 

2



--------------------------------------------------------------------------------

4.8.    Indemnification.

(a)    In the event that the Executive is made a party or threatened to be made
a party to any action, suit, or proceeding, whether civil, criminal,
administrative or investigative (a “Proceeding”), other than any Proceeding
initiated by or on behalf of the Executive or the Company related to any contest
or dispute between the Executive and the Company or any of its affiliates with
respect to this Agreement or the Executive’s employment hereunder, by reason of
the fact that the Executive is or was a director or officer of the Company, or
any affiliate of the Company, or is or was serving at the request of the Company
as a director, officer, member, employee or agent of another corporation or a
partnership, joint venture, trust or other enterprise, the Executive shall be
indemnified and held harmless by the Company to the maximum extent permitted
under applicable law and the Company’s organizational documents from and against
any liabilities, costs, claims and expenses, including all reasonable costs and
expenses incurred in defense of any Proceeding (including reasonable attorneys’
fees). Reasonable costs and expenses incurred by the Executive in defense of
such Proceeding (including reasonable attorneys’ fees) shall be paid or
reimbursed by the Company in advance of the final disposition of such litigation
upon receipt by the Company of: (i) a written request for payment; (ii)
appropriate documentation evidencing the incurrence, amount and nature of the
costs and expenses for which payment is being sought; and (iii) an undertaking
adequate under applicable law made by or on behalf of the Executive to repay the
amounts so paid if it shall ultimately be determined that the Executive is not
entitled to be indemnified by the Company under this Agreement or applicable
law; provided, however, that the timing of any such payments or reimbursements
shall be subject to the provisions of Section 21.3 of this Agreement.

(b)    During the Executive’s employment with the Company and for a period of
six (6) years thereafter, the Company or any successor to the Company shall
purchase and maintain, at its own expense, directors’ and officers’ liability
insurance providing coverage to the Executive on terms that are no less
favorable than the coverage provided to other directors and similarly-situated
executives of the Company.

5.    Termination of Employment. The Employment Term and the Executive’s
employment hereunder may be terminated by either the Company or the Executive at
any time and for any reason; provided, however, that, unless otherwise provided
herein, either party shall be required to give the other party at least 60 days’
advance written notice of any termination of the Executive’s employment during
the Employment Term; and provided further that, the Company shall be permitted
to relieve the Executive of the Executive’s duties prior to the Termination Date
(and such action shall not constitute Good Reason). Upon termination of the
Executive’s employment during the Employment Term, the Executive shall be
entitled to the compensation and benefits described in this Section 5 and the
indemnification rights described in Section 4.8 and shall have no further rights
to any compensation or any other benefits from the Company or any of its
affiliates.

5.1.    For Cause or Without Good Reason.

(a)    The Executive’s employment hereunder may be terminated by the Company for
Cause or by the Executive without Good Reason. If the Executive’s employment is
terminated by the Company for Cause or by the Executive without Good Reason
during the Employment Term, the Executive shall be entitled to receive:

(i)    any accrued but unpaid Base Salary and accrued but unused vacation, which
amounts shall be paid on the next scheduled pay date following the Termination
Date (as defined below) in accordance with the Company’s customary payroll
procedures (or such earlier date required by applicable law);

 

3



--------------------------------------------------------------------------------

(ii)    any earned but unpaid Annual Bonus with respect to the calendar or
fiscal year ending immediately preceding the Termination Date, which shall be
paid on the otherwise applicable payment date except to the extent payment is
otherwise deferred pursuant to any applicable deferred compensation arrangement;

(iii)    reimbursement for unreimbursed business expenses properly incurred by
the Executive, which shall be subject to and paid in accordance with the
Company’s expense reimbursement policy and the terms of this Agreement; and

(iv)    such employee benefits (including equity compensation), if any, to which
the Executive may be entitled under the express provisions of the Employee
Benefit Plans as of the Termination Date; provided, however, that, in no event
shall the Executive be entitled to any payments in the nature of severance or
termination payments except as specifically provided herein.

Items 5.1(a)(i) through 5.1(a)(iv) are referred to herein collectively as the
“Accrued Amounts.”

(b)    For purposes of this Agreement, “Cause” shall mean:

(i)    the Executive’s willful and continued failure to perform substantially
his duties with the Company and its affiliates (other than any such failure
resulting from incapacity due to physical or mental illness);

(ii)    the Executive’s willful engagement in illegal conduct or gross
misconduct which is materially and demonstrably injurious to the Company or any
of its affiliates; or

(iii)    the Executive’s material breach of any material obligation under this
Agreement.

For purposes of this provision, no act or failure to act on the part of the
Executive shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the advice of counsel for the Company shall be
conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Company.

Termination of the Executive’s employment shall not be deemed to be for Cause
unless and until the Company delivers to the Executive a copy of a resolution
duly adopted by the affirmative vote of not less than a majority of the Board
(after reasonable written notice is provided to the Executive and the Executive
is given an opportunity, together with counsel, to be heard before the Board),
finding that the Executive has engaged in the conduct described in any of
(i)-(iii) above. Except for a failure, breach or refusal which, by its nature,
cannot reasonably be expected to be cured, the Executive shall have ten (10)
business days from the delivery date of the Notice of Termination within which
to cure any acts constituting Cause. The Company may place the Executive on paid
leave for up to 60 days while it is determining whether there is a basis to
terminate the Executive’s employment for Cause. Such paid leave will not
constitute Good Reason.

(c)    For purposes of this Agreement, “Good Reason” shall mean the occurrence
of any of the following, in each case during the Employment Term without the
Executive’s written consent:

 

4



--------------------------------------------------------------------------------

(i)    a reduction in the Executive’s Base Salary;

(ii)    a permanent relocation of the Executive’s principal place of employment
by more than 30 miles from the location in effect immediately prior to such
relocation;

(iii)    any material breach by the Company of any material provision of this
Agreement;

(iv)    the Company’s failure to obtain an agreement from any successor to the
Company to assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform if no succession
had taken place, except where such assumption occurs by operation of law;

(v)    a material diminution in the nature or scope of the Executive’s authority
or responsibilities from those applicable to the Executive as of the Effective
Date (or as modified thereafter consistent with this Agreement); or

(vi)    a material diminution in the duties associated with the positions
described in Section 2 as such duties are constituted as of the Effective Date.

The Executive cannot terminate his employment for Good Reason unless he has
provided written notice to the Company of the existence of the circumstances
providing grounds for termination for Good Reason within ninety (90) days of the
initial existence of such grounds and the Company has had at least thirty (30)
days from the date on which such notice is provided to cure such
circumstances. If the Executive does not deliver a Notice of Termination for
Good Reason within thirty (30) days after such cure period, then the Executive
will be deemed to have waived his right to terminate for Good Reason with
respect to such grounds.

5.2.    Without Cause or for Good Reason. The Employment Term and the
Executive’s employment hereunder may be terminated (i) by the Executive for Good
Reason or (ii) by the Company without Cause (other than on account of the
Executive’s death or Disability), which includes the Company’s termination of
employment in connection with a notice of termination of this Agreement pursuant
to Section 1. In the event of such termination of employment during the
Employment Term, the Executive shall be entitled to receive the Accrued Amounts
and, subject to the Executive’s compliance with Sections 6 - 9 of this Agreement
and satisfaction of the Release Requirements (as defined below) as of the
Payment Date (as defined below), the following:

(a)    An amount equal to the sum of the following: (i) two (2) times the sum of
the Executive’s Base Salary for the year in which the Termination Date occurs;
plus, (ii) two (2) times the greater of (1) the Executive’s Annual Bonus
received for the immediately preceding year or (2) the Executive’s target bonus,
if any, for year in which such termination occurs. Such amount shall be paid in
substantially equal monthly installments beginning on the sixtieth (60th) day
following the Termination Date (the “Payment Date”) and continuing through the
end of the twelve (12)-month period beginning on the Termination Date;

(b)    twelve (12) months of outplacement services in an amount not to exceed
$25,000 by an outplacement firm selected by the Company to assist the Executive
in search of a new position commencing as of the Payment Date; and

(c)    if the Executive timely and properly elects continuation coverage under
the Consolidated Omnibus Reconciliation Act of 1985 (“COBRA”), the Company shall
reimburse the

 

5



--------------------------------------------------------------------------------

Executive for the monthly COBRA premium paid by the Executive for himself and
his dependents. Any such reimbursement for the period prior to the Payment Date
shall be paid to the Executive in a lump sum on the Payment Date and any
reimbursement for any month (or portion thereof) on and after the Payment Date
shall be paid to the Executive on the tenth day of the month immediately
following the month in which the Executive timely remits the premium
payment. The Executive shall be eligible to receive such reimbursement until the
earliest of: (i) the 18-month anniversary of the Termination Date; (ii) the date
the Executive is no longer eligible to receive COBRA continuation coverage; and
(iii) the date on which the Executive becomes eligible to receive substantially
similar coverage from another employer. Notwithstanding the foregoing, if the
Company’s making payments under this Section 5.2(c) would violate the
nondiscrimination rules applicable to non-grandfathered group health plans, or
result in the imposition of penalties under the Patient Protection and
Affordable Care Act of 2010 and the related regulations and guidance promulgated
thereunder (“PPACA”), the parties agree to reform this Section 5.2(c) in a
manner as is necessary to comply with PPACA; and

(d)    any supplemental matching contributions pursuant to the Company’s
deferred compensation plan (the “401(k) Make-up Plan”) shall become fully vested
as of the Payment Date and will be paid or settled in accordance with the terms
of the 401(k) Make-up Plan; provided, however, that any settlement or payment
provisions of such 401(k) Make-up Plan that are required under Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), shall remain in
effect and shall not be accelerated or further deferred in violation of Section
409A of the Code (“Section 409A”).

If the Release Requirements are not satisfied as of the Payment Date, the
Executive will not be entitled to any payments or benefits pursuant this
Agreement other than the Accrued Amounts. In the event that a payment or benefit
is not subject to Section 409A, the Company, in its sole discretion, may
accelerate the Payment Date with respect to such payment or benefit and such
accelerated date shall be the Payment Date for all purposes of this Agreement
with respect to such payment or benefit. In addition, if after the date that the
Company begins making severance installment payments pursuant to Section 5.2(a),
the Company determines that the Executive has violated any provision in Sections
6-9 of this Agreement, the Company may, in its sole discretion, declare all
remaining severance installment payments due under this Agreement forfeited by
the Executive, and, to the extent permitted by applicable law, may require the
Executive to repay to the Company all prior severance installment payments made
to the Executive by the Company.

For purposes of this Agreement, the “Release Requirements” shall be satisfied as
of any date if, as of such date, (I) the Executive has executed and returned to
the Company a release of claims, in favor of the Company, its affiliates and
their respective officers and directors in a form provided by the Company (the
“Release”), with such form including provisions requiring, among other things,
the Executive to cooperate with it in future litigation or similar proceedings
and clauses protecting the Company from the Executive’s disparagement of it, or
the Executive’s future efforts to secure employment with it, (II) any applicable
revocation period has expired, (III) the Executive has not revoked the Release,
and (IV) the Release is effective as of such date.

5.3.    Death or Disability.

(a)    The Executive’s employment hereunder shall terminate automatically upon
the Executive’s death during the Employment Term (without regard to any Notice
of Termination), and the Company may terminate the Executive’s employment on
account of the Executive’s Disability.

(b)    If the Executive’s employment is terminated during the Employment Term on
account of the Executive’s death, the Executive or the Executive’s estate and/or
beneficiaries, as the case may be, shall be entitled to receive the Accrued
Amounts and, the initial equity-based

 

6



--------------------------------------------------------------------------------

compensation award granted in September 2016 to the Executive pursuant to the
2016 Omnibus Incentive Plan (the “Initial Equity”) and any supplemental matching
contributions pursuant to the 401(k) Make-up Plan shall become fully vested and
will be paid or settled in accordance with their terms; provided, however, that
any settlement or payment provisions of such Initial Equity or 401(k) Make-up
Plan that are set forth in the applicable award agreement, plan and other
applicable governing documents and that are required under Section 409A shall
remain in effect and shall not be accelerated or further deferred in violation
of Section 409A.

(c)    If the Executive’s employment is terminated during the Employment Term on
account of the Executive’s Disability, the Executive shall be entitled to
receive the Accrued Amounts and, subject to the Executive’s compliance with
Sections 6-9 of this Agreement, the following:

(i)    An amount equal to two (2) times the Executive’s Base Salary for the year
in which the Termination Date occurs, which amount shall be paid in
substantially equal monthly installments beginning on the Payment Date and
continuing through the end of the twelve (12)-month period beginning on the
Termination Date; and

(ii)    the Initial Equity and any supplemental matching contributions pursuant
to the 401(k) Make-up Plan shall become fully vested and will be paid or settled
in accordance with their terms; provided, however, that any settlement or
payment provisions of such Initial Equity or 401(k) Make-up Plan that are set
forth in the applicable award agreement, plan and other applicable governing
documents and that are required under Section 409A shall remain in effect and
shall not be accelerated or further deferred in violation of Section 409A.

Notwithstanding any other provision contained herein, all payments made in
connection with the Executive’s Disability shall be provided in a manner which
is consistent with federal and state law.

(d)    For purposes of this Agreement, “Disability” shall mean the Executive’s
inability, due to physical or mental incapacity, to substantially perform his
duties and responsibilities under this Agreement for one hundred eighty (180)
days out of any three hundred sixty-five (365) day period. Any question as to
the existence of the Executive’s Disability as to which the Executive and the
Company cannot agree shall be determined in writing by a qualified independent
physician mutually acceptable to the Executive and the Company. If the Executive
and the Company cannot agree as to a qualified independent physician, each shall
appoint such a physician and those two physicians shall select a third who shall
make such determination in writing. The determination of Disability made in
writing to the Company and the Executive shall be final and conclusive for all
purposes of this Agreement.

5.4.    Notice of Termination. Any termination of the Executive’s employment
hereunder by the Company or by the Executive during the Employment Term (other
than termination pursuant to Section 5.3(a) on account of the Executive’s death)
shall be communicated by written notice of termination (“Notice of Termination”)
to the other party hereto in accordance with Section 24. The Notice of
Termination shall specify:

(a)    the termination provision of this Agreement relied upon;

(b)    to the extent applicable, the facts and circumstances claimed to provide
a basis for termination of the Executive’s employment under the provision so
indicated; and

(c)    the applicable Termination Date.

 

7



--------------------------------------------------------------------------------

5.5.    Termination Date. The Executive’s “Termination Date” shall be:

(a)    if the Executive’s employment hereunder terminates on account of the
Executive’s death, the date of the Executive’s death;

(b)    if the Executive’s employment hereunder is terminated on account of the
Executive’s Disability, the date the Notice of Termination is delivered;

(c)    if the Company terminates the Executive’s employment hereunder for Cause
that is uncured or incurable (in either case within the reasonable discretion of
the Board), the date the Notice of Termination is delivered to the Executive;

(d)    if the Company terminates the Executive’s employment hereunder without
Cause, the date specified in the Notice of Termination, which shall be no less
than 60 days following the date on which the Notice of Termination is delivered;
and

(e)    if the Executive terminates his employment hereunder with or without Good
Reason, the date specified in the Notice of Termination, which shall be no less
than 60 days following the date on which the Notice of Termination is delivered
and, in the case of termination for Good Reason, otherwise in accordance with
Section 5.2.

5.6.    Mitigation. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement, any amounts
payable pursuant to this Section 5 shall not be reduced by compensation the
Executive earns on account of employment with another employer.

5.7.    Resignation of All Other Positions. Upon termination of the Executive’s
employment hereunder for any reason, the Executive agrees to resign effective on
the Termination Date from all positions that the Executive holds as an officer
or member of the Board (or a committee thereof) of the Company or any of its
affiliates.

5.8.    Section 280G. Notwithstanding anything to the contrary in this
Agreement, this Section 5.8 shall apply in the event of (i) a “change in the
ownership or effective control” of the Company or (ii) a “change in the
ownership of a substantial portion of the assets” of the Company, each within
the meaning of Section 280G of the Code (collectively, an “Excise Tax Event”).
If an Excise Tax Event is consummated, and as a result any payments and benefits
provided for in this Agreement, together with any other payments and benefits
which the Executive has the right to receive from the Company or any of its
affiliates, would constitute a “parachute payment” (as defined in
Section 280G(b)(2) of the Code), then the payments and benefits provided for in
this Agreement shall be either (a) reduced (but not below zero) so that the
present value of such total amounts and benefits received by the Executive from
the Company and its affiliates will be one dollar ($1.00) less than three times
the Executive’s “base amount” (as defined in Section 280G(b)(3) of the Code) and
so that no portion of such amounts and benefits received by the Executive shall
be subject to the excise tax imposed by Section 4999 of the Code, or any
interest or penalties with respect to such excise tax (such excise tax, together
with any such interest or penalties, are hereinafter collectively referred to as
the “Excise Tax”), or (b) paid in full, whichever produces the better net
after-tax position to the Executive (taking into account any applicable Excise
Tax and any other applicable taxes). The reduction of payments and benefits
hereunder, if applicable, shall be made in the following order: (1) by reducing
the amounts of any payments or benefits that would not constitute deferred
compensation under Section 409A, to the extent necessary to decrease the
payments subject to the Excise Tax, as agreed by the Company and the Executive;
(2) next, by reducing, payments or benefits to be paid in cash hereunder and
that constitute deferred compensation under Section 409A in the order in

 

8



--------------------------------------------------------------------------------

which such payment or benefit would be paid or provided (beginning with such
payment or benefit that would be made last in time and continuing, to the extent
necessary, through to such payment or benefit that would be made first in time);
and (3) finally, by reducing any non-cash or in-kind benefit to be provided
hereunder and that constitute deferred compensation under Section 409A in a
similar order to that described in clause (2). The determination as to whether
any such reduction in the amount of the payments and benefits provided hereunder
is necessary shall be made by the Company in good faith. If a reduced payment or
benefit is made or provided and through error or otherwise that payment or
benefit, when aggregated with other payments and benefits from the Company (or
its affiliates) used in determining if a “parachute payment” exists, exceeds one
dollar ($1.00) less than three times the Executive’s base amount, then the
Executive shall immediately repay such excess to the Company upon notification
that an overpayment has been made. Nothing in this Section 5.8 shall require the
Company to be responsible for, or have any liability or obligation with respect
to, the Executive’s Excise Tax liabilities.

5.9.    Cooperation. The parties agree that certain matters in which the
Executive will be involved during the Employment Term may necessitate the
Executive’s cooperation in the future. Accordingly, following the termination of
the Executive’s employment for any reason, to the extent reasonably requested by
the Board, the Executive shall cooperate with the Company in connection with
matters arising out of the Executive’s service to the Company; provided that,
the Company shall make reasonable efforts to minimize disruption of the
Executive’s other activities. The Company shall reimburse the Executive for
reasonable expenses incurred in connection with such cooperation and, to the
extent that the Executive is required to spend substantial time on such matters,
the Company shall compensate the Executive at an hourly rate based on the
Executive’s Base Salary on the Termination Date, unless such time is as a
witness in a legal proceeding, in which case the Company will only pay costs and
expenses as permitted by law.

6.    Confidential Information. The Executive recognizes that the nature of the
Executive’s services are such that the Executive will have access to information
that constitutes trade secrets, is of a confidential nature, is of great value
to the Company and its subsidiaries and affiliates (collectively, the “Company
Group”) or is the foundation on which the business of the Company is predicated
(“Confidential Information”). The Executive agrees, during his employment and
thereafter, not to disclose to any person other than the Company Group’s
employees or the Company Group’s legal counsel or other parties authorized by
the Company Group to receive confidential information nor use for any purpose,
other than the performance of this Agreement, any Confidential
Information. Confidential Information includes data or material (regardless of
form) which is: (a) a trade secret; (b) provided, disclosed or delivered to
Executive by the Company, any officer, director, employee, agent, attorney,
accountant, consultant or other person or entity employee by the Company in any
capacity, any customer, borrower or business associate of the Company Group or
any public authority having jurisdiction over the Company Group of any business
activity conducted by the Company Group; or (c) produced, developed, obtained or
prepared by or on behalf of the Executive or the Company Group (whether or not
such information was developed in the performance of this Agreement) with
respect to the Company Group or any assets, business activities, officers,
directors, employees, borrowers or customers of the foregoing. However,
Confidential Information will not include any information, data or material
which at the time of disclosure or use was generally available to the public
other than by a breach of this Agreement, was available to the party to whom
disclosed on a non-confidential basis by disclosure or access provided by the
Company Group or a third party, or was otherwise developed or obtained
independently by the person to whom disclosed without a breach of this
Agreement. The foregoing notwithstanding, nothing in this Agreement prohibits
the Executive from reporting possible violations of federal law or regulation to
any governmental agency or entity, including but not limited to the Department
of Justice, the Securities and Exchange Commission, Congress, and any agency
Inspector General, or making other disclosures that are protected under the
whistleblower provisions of federal law or regulation. On request by the
Company,

 

9



--------------------------------------------------------------------------------

the Company will be entitled to a copy of any Confidential Information in the
possession of the Executive. The provisions of this Section 6 will survive the
termination, expiration or cancellation of Executive’s employment. The Executive
will deliver to the Company all originals and copies of the documents or
materials containing Confidential Information. The Executive further agrees that
if the Executive executes additional Company policies or agreements to protect
the Confidential Information, this Agreement shall be read in conjunction with
any such policies or Agreements to provide the broadest and greatest protection
to the Confidential Information.

7.    Protective Covenants.

7.1.    Acknowledgment. The Executive understands that the nature of the
Executive’s position gives him access to and knowledge of Confidential
Information and places him in a position of trust and confidence with the
Company Group. The Executive understands and acknowledges that the intellectual
services he provides to the Company Group are unique, special, and
extraordinary. The Executive further understands and acknowledges that the
Company Group’s ability to reserve these for the exclusive knowledge and use of
the Company Group is of great competitive importance and commercial value to the
Company Group, and that improper use or disclosure by the Executive is likely to
result in unfair or unlawful competitive activity.

7.2.    Noncompetition. The Executive covenants and agrees that for a period of
twenty-four (24) consecutive months after the Termination Date, irrespective of
the reason for the termination (the “Restricted Period”), the Executive will not
directly or indirectly become employed by, provide services to (including, but
not limited to, as a consultant), enter into any business relationship with, or
become an owner of a “Company Competitor” as defined as of the Termination Date
in the Stockholders Agreement by and among Seventy Seven Energy Inc. and The
Other Parties To This Agreement, dated as of August 1, 2016, and as amended from
time to time (“Stockholders Agreement”). The list of Company Competitors as of
the Effective Date is set forth in Schedule I of the Stockholders Agreement
(which list, for convenience, has been duplicated as Appendix A to this
Agreement). For the avoidance of doubt, Company Competitors also include the
“Subsidiaries” (as defined in the Stockholders Agreement) of the entities listed
in Appendix A. The Executive and the Company agree that Appendix A automatically
will be amended upon amendment of Schedule I of the Stockholders Agreement,
without further action of the parties. The parties further agree that the
geographic scope of the Executive’s obligations under this Section 7.2 is
limited by the geographic scope of the operations of the Company
Competitors. Nothing in this Section 7.2 shall be construed as limiting the
Executive’s duty of loyalty to the Company while he is employed by the Company,
or any other duty he may otherwise have to the Company while he is employed by
the Company.

7.3.    Nonsolicitation of Employees. The Executive covenants and agrees that
during the Restricted Period, the Executive shall not, individually or jointly
with others, directly or indirectly, recruit, hire, encourage, or attempt to
recruit or hire, or by assisting others, any employees of the Company Group with
whom the Executive worked, had business contact, or about whom the Executive
gained non-public or Confidential Information (hereinafter, “Company Group’s
employees or former employees”), nor shall the Executive contact or communicate
with same, other than on behalf or the Company Group, for the purpose of
inducing, assisting, encouraging and/or facilitating the Company Group’s
employees to terminate their employment with the Company Group or find
employment or work with another person or entity.

Additionally, the Executive shall not provide or pass along to any person or
entity the name, contact and/or background information about any of the Company
Group’s employees or provide references or any other information about
them. Additionally, the Executive shall not provide or pass along to the Company
Group’s employees any information regarding potential jobs or entities or
persons

 

10



--------------------------------------------------------------------------------

to work for, including but not limited to, job openings, job postings, or the
names or contact information of individuals or companies hiring people or
accepting job applications. Further, the Executive shall not offer employment to
or work to any employees of the Company Group’s employees or former
employees. For purposes of this covenant “Company Group’s employees or former
employees” shall refer to employees of the Company Group that Executive
supervised, was supervised by, or otherwise worked with in any capacity during
the twelve (12) month period prior to the Termination Date.

7.4.    Nonsolicitation of Customers. The Executive understands and acknowledges
that because of the Executive’s experience with and relationship to the Company
Group, he will have access to and learn about much or all of the Company Group’s
customer information and goodwill. “Customer Information” includes, but is not
limited to, names, phone numbers, addresses, e-mail addresses, order history,
order preferences, chain of command, pricing information and other information
identifying facts and circumstances specific to the customer and relevant to the
oilfield services industry. The Executive understands and acknowledges that loss
of this customer relationship and/or goodwill will cause significant and
irreparable harm to the Company. The Executive agrees and covenants, that during
the Restricted Period, Executive shall not, directly or indirectly, solicit,
contact (including but not limited to e-mail, regular mail, express mail,
telephone, fax, and instant message), attempt to contact or meet with the
Company’s current customers for purposes of offering or accepting goods or
services similar to or competitive with those offered by the Company.

This restriction shall only apply to:

(a)    Customers or prospective customers the Executive contacted in any way
during the twelve (12) months prior to the Termination Date.

(b)    Customers about whom the Executive has trade secret or confidential
information.

(c)    Customers who became customers during the Executive’s employment with the
Company.

(d)    Customers about whom the Executive has information that is not available
publicly.

7.5.    Reasonableness. The Company and the Executive have attempted to specify
a reasonable period of time and reasonable restrictions to which the provisions
of this Section 7 shall apply. The Company and the Executive agree, however,
that if a court or agency of competent jurisdiction determines that any of the
terms of this Section 7 are not enforceable because they are overbroad or for
any other reason, the provisions of this Section 7 shall be reformed and
modified to reflect restrictions that are determined to be reasonable by such
court or agency of competent jurisdiction.

8.    Non-disparagement. The Executive agrees and covenants that he will not at
any time make, publish or communicate to any person or entity or in any public
forum any defamatory or disparaging remarks, comments or statements concerning
the Company Group or its businesses, or any of its employees, officers, and
existing and prospective customers, suppliers, investors and other associated
third parties. This Section 8 does not, in any way, restrict or impede the
Executive from exercising protected rights to the extent that such rights cannot
be waived by agreement or from complying with any applicable law or regulation
or a valid order of a court of competent jurisdiction or an authorized
government agency, provided that such compliance does not exceed that required
by the law, regulation or order. The Executive shall promptly provide written
notice of any such order to the Company’s General Counsel. The Company agrees
and covenants that it shall direct its officers and directors to refrain from
making any defamatory or disparaging remarks, comments or statements concerning
the Executive to any third parties.

 

11



--------------------------------------------------------------------------------

9.    Acknowledgement. The Executive acknowledges and agrees that the services
to be rendered by him to the Company are of a special and unique character; that
the Executive will obtain knowledge and skill relevant to the Company’s
industry, methods of doing business and marketing strategies by virtue of the
Executive’s employment; and that the protective covenants and other terms and
conditions of this Agreement are reasonable and reasonably necessary to protect
the legitimate business interest of the Company Group.

10.    Remedies. In the event of a breach or threatened breach by the Executive
of Sections 6 - 9 of this Agreement, the Executive hereby consents and agrees
that the Company shall be entitled to seek, in addition to other available
remedies, a temporary or permanent injunction or other equitable relief against
such breach or threatened breach from any court of competent jurisdiction,
without the necessity of showing any actual damages or that money damages would
not afford an adequate remedy, and without the necessity of posting any bond or
other security. The aforementioned equitable relief shall be in addition to, not
in lieu of, legal remedies, monetary damages or other available forms of relief.

11.    Arbitration. The Company and the Executive mutually consent to the final
resolution by binding arbitration in Oklahoma County, Oklahoma, of any and all
claims or disputes the Company may have against or with the Executive, and/or
the Executive may have against or with Company. Arbitration shall be
administered exclusively by American Arbitration Association and shall be
conducted consistent with the rules, regulations and requirements thereof for
employment disputes as well as any requirements imposed by state law. Any
arbitral award determination shall be final and binding upon the
Parties. Notwithstanding the foregoing, expressly excluded from Arbitration are
any claims the Executive may have for workers’ compensation benefits or
unemployment compensation benefits. Also excluded are claims for declaratory
relief or injunctive relief and/or damages arising from alleged unfair
competition or solicitation, theft of trade secrets or business property, or the
enforceability or breach of protective covenants.

12.    Proprietary Rights.

12.1.    Work Product. The Executive acknowledges and agrees that all writings,
works of authorship, technology, inventions, discoveries, ideas and other work
product of any nature whatsoever, that are created, prepared, produced,
authored, edited, amended, conceived or reduced to practice by the Executive
individually or jointly with others during the period of his employment by the
Company and relating in any way to the business or contemplated business,
research or development of the Company (regardless of when or where the Work
Product is prepared or whose equipment or other resources is used in preparing
the same) and all printed, physical and electronic copies, all improvements,
rights and claims related to the foregoing, and other tangible embodiments
thereof (collectively, “Work Product”), as well as any and all rights in and to
copyrights, trade secrets, trademarks (and related goodwill), patents and other
intellectual property rights therein arising in any jurisdiction throughout the
world and all related rights of priority under international conventions with
respect thereto, including all pending and future applications and registrations
therefor, and continuations, divisions, continuations-in-part, reissues,
extensions and renewals thereof (collectively, “Intellectual Property Rights”),
shall be the sole and exclusive property of the Company.

12.2.    Work Made for Hire; Assignment. The Executive acknowledges that, by
reason of being employed by the Company at the relevant times, to the extent
permitted by law, all of the Work Product consisting of copyrightable subject
matter is “work made for hire” as defined in 17 U.S.C. § 101 and such copyrights
are therefore owned by the Company. To the extent that the foregoing does not

 

12



--------------------------------------------------------------------------------

apply, the Executive hereby irrevocably assigns to the Company, for no
additional consideration, the Executive’s entire right, title and interest in
and to all Work Product and Intellectual Property Rights therein, including the
right to sue, counterclaim and recover for all past, present and future
infringement, misappropriation or dilution thereof, and all rights corresponding
thereto throughout the world. Nothing contained in this Agreement shall be
construed to reduce or limit the Company’s rights, title or interest in any Work
Product or Intellectual Property Rights so as to be less in any respect than
that the Company would have had in the absence of this Agreement.

12.3.    Further Assurances; Power of Attorney. During and after his employment,
the Executive agrees to reasonably cooperate with the Company to (a) apply for,
obtain, perfect and transfer to the Company the Work Product as well as an
Intellectual Property Right in the Work Product in any jurisdiction in the
world; and (b) maintain, protect and enforce the same, including, without
limitation, executing and delivering to the Company any and all applications,
oaths, declarations, affidavits, waivers, assignments and other documents and
instruments as shall be requested by the Company. The Executive hereby
irrevocably grants the Company power of attorney to execute and deliver any such
documents on the Executive’s behalf in his name and to do all other lawfully
permitted acts to transfer the Work Product to the Company and further the
transfer, issuance, prosecution and maintenance of all Intellectual Property
Rights therein, to the full extent permitted by law, if the Executive does not
promptly cooperate with the Company’s request (without limiting the rights the
Company shall have in such circumstances by operation of law). The power of
attorney is coupled with an interest and shall not be effected by the
Executive’s subsequent incapacity.

12.4.    No License. The Executive understands that this Agreement does not, and
shall not be construed to, grant the Executive any license or right of any
nature with respect to any Work Product or Intellectual Property Rights or any
Confidential Information, materials, software or other tools made available to
him by the Company.

13.    Exit Obligations. Upon voluntary or involuntary termination of the
Executive’s employment, the Executive shall (i) provide or return to the Company
any and all Company Group property and all Company Group documents and materials
belonging to the Company and stored in any fashion, including but not limited to
those that constitute or contain any Confidential Information or Work Product,
that are in the possession or control of the Executive, whether they were
provided to the Executive by the Company Group or any of its business associates
or created by the Executive in connection with his employment by the Company;
and (ii) delete or destroy all copies of any such documents and materials not
returned to the Company that remain in the Executive’s possession or control,
including those stored on any non-Company Group devices, networks, storage
locations and media in the Executive’s possession or control.

14.    Publicity. The Executive hereby irrevocably consents to any and all uses
and displays, by the Company Group and its agents, representatives and
licensees, of the Executive’s name, voice, likeness, image, appearance and
biographical information in, on or in connection with any pictures, photographs,
audio and video recordings, digital images, websites, television programs and
advertising, other advertising and publicity, sales and marketing brochures,
books, magazines, other publications, CDs, DVDs, tapes and all other printed and
electronic forms and media throughout the world, at any time during or after the
period of his employment by the Company, for all legitimate commercial and
business purposes of the Company Group (“Permitted Uses”) without further
consent from or royalty, payment or other compensation to the Executive. The
Executive hereby forever waives and releases the Company Group and its
directors, officers, employees and agents from any and all claims, actions,
damages, losses, costs, expenses and liability of any kind, arising under any
legal or equitable theory whatsoever at any time during or after the period of
his employment by the Company, arising directly or indirectly from the Company
Group’s and its agents’, representatives’ and licensees’ exercise of their
rights in connection with any Permitted Uses.

 

13



--------------------------------------------------------------------------------

15.    Governing Law. This Agreement, for all purposes, shall be construed in
accordance with the laws of the State of Delaware without regard to conflicts of
law principles; provided, however, that any provisions relating to equity
compensation shall also be subject to any federal or state securities laws that
may be applicable and the rules of any stock exchange on which the relevant
equity is listed for trading.

16.    Entire Agreement. Unless specifically provided or stated herein, this
Agreement contains all of the understandings and representations between the
Executive and the Company pertaining to the subject matter hereof and supersedes
all prior and contemporaneous understandings, agreements, representations and
warranties, both written and oral, with respect to such subject matter;
provided, however, that this Agreement shall not effect the terms and conditions
of the cash awards granted pursuant the PICP. Without limiting the generality of
the foregoing, the parties specifically acknowledge that this Agreement
supersedes any agreements the Executive had with the Company and any of its
affiliates or predecessors relating to the subject matter hereof (including,
without limitation, the Employment Agreement, dated as of August 1, 2014, by and
between the Company and the Executive). The parties mutually agree that the
Agreement can be specifically enforced in court and can be cited as evidence in
legal proceedings alleging breach of the Agreement.

17.    Modification and Waiver. Other than as set forth in Section 7.2 above
with respect to Appendix A, no provision of this Agreement may be amended or
modified unless such amendment or modification is agreed to in writing and
signed by the Executive and by an executive officer of the Company. No waiver by
either of the parties of any breach by the other party hereto of any condition
or provision of this Agreement to be performed by the other party hereto shall
be deemed a waiver of any similar or dissimilar provision or condition at the
same or any prior or subsequent time, nor shall the failure of or delay by
either of the parties in exercising any right, power or privilege hereunder
operate as a waiver thereof to preclude any other or further exercise thereof or
the exercise of any other such right, power or privilege.

18.    Severability. Should any provision of this Agreement be held by a court
or arbitrator of competent jurisdiction to be enforceable only if modified, or
if any portion of this Agreement shall be held as unenforceable and thus
stricken, such holding shall not affect the validity of the remainder of this
Agreement, the balance of which shall continue to be binding upon the parties
with any such modification to become a part hereof and treated as though
originally set forth in this Agreement. The parties further agree that any such
court or arbitrator is expressly authorized to modify any such unenforceable
provision of this Agreement in lieu of severing such unenforceable provision
from this Agreement in its entirety, whether by rewriting the offending
provision, deleting any or all of the offending provision, adding additional
language to this Agreement or by making such other modifications as it deems
warranted to carry out the intent and agreement of the parties as embodied
herein to the maximum extent permitted by law. The parties expressly agree that
this Agreement as so modified by the court or arbitrator shall be binding upon
and enforceable against each of them. In any event, should one or more of the
provisions of this Agreement be held to be invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
any other provisions hereof, and if such provision or provisions are not
modified as provided above, this Agreement shall be construed as if such
invalid, illegal or unenforceable provisions had not been set forth herein.

19.    Captions. Captions and headings of the sections and paragraphs of this
Agreement are intended solely for convenience and no provision of this Agreement
is to be construed by reference to the caption or heading of any Section or
paragraph.

 

14



--------------------------------------------------------------------------------

20.    Counterparts. This Agreement may be executed in separate counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.

21.    Section 409A.

21.1.    General Compliance. This Agreement is intended to comply with Section
409A or an exemption thereunder and shall be construed and administered in
accordance with Section 409A. Notwithstanding any other provision of this
Agreement, payments provided under this Agreement may only be made upon an event
and in a manner that complies with Section 409A or an applicable exemption. Any
payments under this Agreement that may be excluded from Section 409A either as
separation pay due to an involuntary separation from service or as a short-term
deferral shall be excluded from Section 409A to the maximum extent possible. For
purposes of Section 409A, each installment payment provided under this Agreement
shall be treated as a separate payment. Any payments to be made under this
Agreement upon a termination of employment shall only be made upon a “separation
from service” under Section 409A. Notwithstanding the foregoing, the Company
makes no representations that the payments and benefits provided under this
Agreement comply with Section 409A and in no event shall the Company be liable
for all or any portion of any taxes, penalties, interest or other expenses that
may be incurred by the Executive on account of non-compliance with Section 409A.

21.2.    Specified Employees. Notwithstanding any other provision of this
Agreement, if any payment or benefit provided to the Executive in connection
with his termination of employment is determined to constitute “nonqualified
deferred compensation” within the meaning of Section 409A and the Executive is
determined to be a “specified employee” as defined in Section 409A(a)(2)(b)(i),
then such payment or benefit paid on account of a separation from service shall
not be paid until the first payroll date to occur following the six-month
anniversary of the Termination Date (the “Specified Employee Payment Date”) or,
if earlier, on the Executive’s death. The aggregate of any payments that would
otherwise have been paid before the Specified Employee Payment Date and interest
on such amounts calculated based on the applicable federal rate published by the
Internal Revenue Service for the month in which the Executive’s separation from
service occurs shall be paid to the Executive in a lump sum on the Specified
Employee Payment Date and thereafter, any remaining payments shall be paid
without delay in accordance with their original schedule.

21.3.    Reimbursements and In-Kind Benefits. To the extent required by
Section 409A, each reimbursement or in-kind benefit provided under this
Agreement shall be provided in accordance with the following:

(a)    the amount of expenses eligible for reimbursement, or in-kind benefits
provided, during each calendar year cannot affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other calendar year;

(b)    any reimbursement of an eligible expense shall be paid to the Executive
on or before the last day of the calendar year following the calendar year in
which the expense was incurred; and

(c)    any right to reimbursements or in-kind benefits under this Agreement
shall not be subject to liquidation or exchange for another benefit.

21.4.    Anti-Substitution. Notwithstanding any other provision of this
Agreement to the contrary, if any payment or benefit provided pursuant to the
terms of this Agreement is a direct payment or a substitute or replacement for a
right to payment that constitutes nonqualified deferred compensation within the
meaning of Section 409A, including, to the extent applicable, amounts payable
under another

 

15



--------------------------------------------------------------------------------

plan or agreement between the employee and the Company or any of its affiliates
or predecessors (the “Protected Amount”) the then applicable payment or benefit
to be paid or provided under this Agreement shall be paid or provided at the
same time and in the same form as the corresponding Protected Amount.

22.    Notification to Subsequent Employer. When the Executive’s employment with
the Company terminates, the Executive agrees to notify any subsequent employer
of the protective covenants sections contained in this Agreement. The Executive
will also deliver a copy of such notice to the Company before the Executive
commences employment with any subsequent employer. In addition, the Executive
authorizes the Company to provide a copy of the protective covenants sections of
this Agreement to third parties, including but not limited to, the Executive’s
subsequent, anticipated or possible future employer.

23.    Successors and Assigns. This Agreement is personal to the Executive and
shall not be assigned by the Executive. Any purported assignment by the
Executive shall be null and void from the initial date of the purported
assignment. The Company may assign this Agreement to any successor or assign
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Company. This
Agreement shall inure to the benefit of the Company and permitted successors and
assigns.

24.    Notice. Notices and all other communications provided for in this
Agreement shall be in writing and shall be delivered personally or sent by
registered or certified mail, return receipt requested, or by overnight carrier
to the parties at the addresses set forth below (or such other addresses as
specified by the parties by like notice):

If to the Company:

Seventy Seven Energy Inc.

c/o General Counsel

777 N.W. 63rd Street

Oklahoma City, OK 73116

If to the Executive:

The Executive’s most recent home address on file with the Company.

25.    Representations of the Executive. The Executive represents and warrants
to the Company that:

25.1.    The Executive’s acceptance of continued employment with the Company and
the performance of his duties hereunder will not conflict with or result in a
violation of, a breach of, or a default under any contract, agreement or
understanding to which he is a party or is otherwise bound.

25.2.    The Executive’s acceptance of continued employment with the Company and
the performance of his duties hereunder will not violate any non-solicitation,
non-competition or other similar covenant or agreement of a prior employer.

26.    Withholding. The Company shall have the right to withhold from any amount
payable hereunder any Federal, state and local taxes in order for the Company to
satisfy any withholding tax obligation it may have under any applicable law or
regulation.

 

16



--------------------------------------------------------------------------------

27.    Survival. Upon the expiration or other termination of this Agreement, the
respective rights and obligations of the parties hereto shall survive such
expiration or other termination to the extent necessary to carry out the
intentions of the parties under this Agreement.

28.    Acknowledgment of Full Understanding. THE EXECUTIVE ACKNOWLEDGES AND
AGREES THAT HE HAS FULLY READ, UNDERSTANDS AND VOLUNTARILY ENTERS INTO THIS
AGREEMENT. THE EXECUTIVE ACKNOWLEDGES AND AGREES THAT HE HAS HAD AN OPPORTUNITY
TO ASK QUESTIONS AND CONSULT WITH AN ATTORNEY OF HIS CHOICE BEFORE SIGNING THIS
AGREEMENT.

[SIGNATURE PAGE FOLLOWS]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

SEVENTY SEVEN ENERGY INC.

By:

 

/s/ Jerry Winchester

Name:

 

Jerry Winchester

Title:

 

President and Chief Executive Officer

EXECUTIVE

By:

 

/s/ Cary Baetz

Name:

 

Cary Baetz

 

18